DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 February, 2022 is being considered by the examiner.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February, 2021 has been entered.

Disposition of Claims
Claims 1-20 are pending.
Claims 11-20 are withdrawn pursuant the Restriction/Election Requirement mailed on 29 January, 2020 and Applicant’s Election filed on 27 March, 2020.


Claim Interpretation
It will be noted that for examination purposes the terminology “substantially” is being interpreted in light of the definition provided within the specification at paragraph 39. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in line 6, “second diameter and a central section extending between the end sections the end section having”, which should be corrected, so as to provide clarity between the different claim elements, - - second diameter and a central section extending between the end sections, the end section having - -.
Claim 1 recites in line 11, “wherein each of the plurality of tube of contacts another tube of the tube assembly to form”, which should be corrected to - - wherein each of the plurality of tubes [[of]]contacts another tube of the tube assembly to form
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite “each of the plurality of tube have the same shape when viewed from a cross section cut across the central section”, which is considered to be new matter. In particular, the present invention, as originally filed, provided disclosure of which described the tubes having a cross section, at the central section being “substantially the same”. See Paragraphs 57 and 62. Thus, it was provided that the original specification provided written description that the shape, along the cross sectional cut at the central section of the tubes, is given a range of shape, bounded by the meaning of “substantially”, as recited in paragraph 39 of the originally filed specification. Thus, it is found that the specification did not describe, in such a way that reasonably conveys to one having ordinary skill within the art, that the inventor or joint inventors had possession of the shape at the central section, when viewed in a cross section cut, was the same, i.e., no variance. For examination purposes, it is being construed that the claims are direction to substantially the same shape, which is fully supported by paragraphs 57 and 62 of the present invention’s originally filed disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIFFERER (US 5,251,693).
As to claim 1, ZIFFERER discloses a heat exchanger (abstract), comprising:
a shell( combination of 11, 12, and 13); and
a tube assembly( 30 and any other tubes disclosed) disposed in the shell (see at least figure 1), comprising a plurality of tubes ( 30 or any other tubes of other embodiments disclosed);
wherein the shell has a pair of end sections ( 12 and 13) having an interior first diameter and an interior second diameter ( general internal width at the end sections, 12 and 13, shown in figure 1) and a central section ( 11) extending between the end sections, the central section having an interior third diameter ( general internal width at central section, 11) that is less than each of the first diameter and second diameter (in view of figure 1 and the description at col. 4, lines 45-50, which provides welding the internal diameters of the pair of end sections, 12 and 13, having interior first and second diameters, exterior to the outer diameter of the central section, 11, smaller than the internal third diameter of the central section. In view of this, the internal first and second diameter is necessarily larger than the internal diameter of the central section); and
 31/32 or any other end sections of tubes disclosed; col.7, lines 9-15) having a first diameter (col.5, lines 16-65; col.8, lines 37-39) and a central section (intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explain in all embodiments of ZIFFERER) extending between the end sections having a diameter that is greater than the first diameter (col.5, lines 16-65; col.8, lines 37-39);
wherein each of the plurality of tubes contacts another tube of the tube assembly(figures 2-3; col.5,lines 48-51) to form countercurrent channels therebetween (37; figures 2-3; col.5, lines 51-52, in view of col.4,lines 48-62);
wherein tubes in the tube assembly extend to the interior third diameter (figures 2 and 3; col.5, lines 52-53);
wherein each of the plurality of tubes have inlets(openings at tube ends, 31, of the tubes 30)  that are in fluid communication with the interior of the shell at the end section having the interior first diameter(in particular, the interior of the shell at end section, 12; col.4, lines 45-50), the interior first diameter of the shell serving as distributor for the inlets of the plurality of tubes (col.4, lines 45-50, in view of col.8, lines 49-54); and
wherein outlets (outlets of the channels, 37, which join together due to the decrease in tube diameter at ends of the tubes, as shown in figures 1 and described in col.5,lines 10-15) of the countercurrent channels are also in fluid communication with the interior of the shell at the end section having the interior first diameter (at the location of interior of the shell at end section 12, where the diameter of the tubes, 30, decrease, the channels, 37, are able to merge together, and further are in fluid communication with the interior of the shell at the end section, so as to discharge the fluid from 22
As to claim 3, ZIFFERER discloses wherein the end sections of the plurality of tubes have a circular cross-section (col.5, lines 16-65) and the central section of the plurality of tubes have a non-circular cross-section(see figures 3, 5-6, or 8-9).

As to claim 4, ZIFFERER discloses wherein
each of the plurality of tubes have outlets(openings at tube ends, 32, of the tubes 30)  that are in fluid communication with the interior of the shell at the end section having the interior second diameter(in particular, the interior of the shell at end section, 13; col.4, lines 45-50); and
wherein inlets (inlets of the channels, 37, which join together due to the decrease in tube diameter at ends of the tubes, as shown in figures 1 and described in col.5,lines 10-15) of the countercurrent channels are also in fluid communication with the interior of the shell at the end section having the interior second diameter (at the location of interior of the shell at end section 13, where the diameter of the tubes, 30, decrease, the channels, 37, are able to merge together, and further are in fluid communication with the interior of the shell at the end section, so as to supply the fluid from 26).

As to claim 9, ZIFFERER discloses wherein each of the plurality of tubes ( 30) have substantially the same shape when viewed from a cross section cut across the central section (see figures 2-3, which show the central cross sectional shape of each of the tubes, 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693).
As to claim 2, ZIFFERER discloses wherein the end section of the plurality of tubes have a circular cross section(col.5, lines 16-65) and the central section of the plurality of tubes have a cross-section(figures 2-3) configured to provide a counter current flow through the heat exchanger (abstract).
However, ZIFFERER does not explicitly disclose wherein the cross-section is rectangular, at the central section, which further provide the countercurrent channels have a rectangular cross-section.
That being noted, it would have been obvious for one having ordinary skill in the art to provide the central section of the plurality of tubes to be rectangular shape in the cross-section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with a rectangular cross-sectional shape at the central section, dependent upon a design choice, well within the capabilities of those having ordinary skill within 

As to claim 5, ZIFFERER does not further disclose the wherein the central section of each of the plurality of tubes has a square cross-section. 
That being noted, it would have been obvious for one having ordinary skill in the art to provide the central section of the plurality of tubes to be square shape in the cross-section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with a square cross-sectional shape at the central section, dependent upon a design choice, well within the capabilities of those having ordinary skill within the art. Further, note that in the instant application, paragraphs 58 and 62, the Applicant has not disclosed any criticality for the claimed limitations, and further envisions various shapes may be provided.

As to claim 6, ZIFFERER discloses wherein a plurality of channels are formed between the central sections of the tubes (see figure 10 and 11 at spaces between contacting tubes where no filler is provided).
col.3, lines 29-53).
It would have been obvious for one having ordinary skill in the art to provide square channels between the tubes along the central section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER to incorporate square channels along the exterior of the central tube structure, dependent upon, not only a design choice, but upon on improving the heat transfer and fluid flow around the heat exchange tubes (col.3, lines 29-32). Further, note that in the instant application, paragraph 58, the Applicant has not disclosed any criticality for the claimed limitations, but "in other embodiments tube 130 may include cross-sectional geometries having other shapes such as triangles, pentagons, hexagons, circles, and stars", which further suggests that the resulting channels between the tubes would be a result of the outer exterior shape of the tubes, which include other shapes than square.

As to claim 8, ZIFFERER discloses wherein the shell includes a point (26) along a circumference for entry of a flow of fluid (col.4,lines 54-62) and a point(22) along a circumference for an exit of a flow of fluid (col.4, lines 54-62).
However, ZIFFERER does not state wherein the entry and exit points are each plural.
That being noted, it would have been obvious for one having ordinary skill in the art to provide the entry and exit points of the fluid flow are plural, so as to provide multiple points, is within the ordinary skill in the art as it has been held mere duplication of parts has no patentable significance unless a new and unexpected result is produced.. See MPEP §2144.04-VI(B). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with multiple points for entry and exit of a fluid flow, well within the capabilities of those having ordinary skill within the art, and in view of no patentable significance of the duplication of parts already provided by the prior art. Further, note that in the instant application, paragraph 55, the Applicant has not disclosed any criticality for the claimed limitations, and further envisions where one fluid inlet and exit at the shell side may be provided.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693), in view of BARCHET (US 3,031,388).
As to claim 7, ZIFFERER discloses the plurality of channels( 37) formed between the central sections of the plurality of tubes (as shown in figure 3; col.5, lines 48-57). 
However, ZIFFERER does not further disclose wherein the cross-section area inside the central section of each tube an in the formed channels are substantially the same.
col.6, lines 50-51). BARCHET teaches that optimum heat transfer requires the bulk flow velocity and bulk flow temperature to be the same internally and externally to the tubes (col.6, lines 3-5). This is obtained by requiring the cross-section of the flow path inside and outside of the tubes to be equal (col.6, lines 54-56). As the general goal of heat exchangers is to obtain the optimum heat transfer among fluids flowing along the interior and exterior of tube bundles, one having ordinary skill within the art would have found that providing equal interior and exterior cross-sections to be the same would provide optimum heat transfer among the fluids flowing within and surrounding the tube bundle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZIFFERER, in view of BARCHET, to provide that the cross sectional area within and around the tubes ( , the tube’s cross-sectional area and the cross-sectional area of the channels formed exterior to the tubes) are equal in cross-sectional area to obtain optimum heat transfer (col.6, lines 50-51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693), in view of BERGLUND (US 5,866,083).
As to claim 10, ZIFFERER does not further disclose wherein an outer shell is configured to receive the shell and tube assembly.
BERGLUND, however, is within the field of endeavor provided a heat exchanger (abstract). BERGLUND teaches a shell (23) which provides a plurality of tubes therein (13’; figure 3). More so, BERGLUND teaches an outer shell (14’) which is configured to receive the i.e., plurality of tubes, therein (figure 3). In particular, BERGLUND teaches that the outer shell is provided exterior to the shell for the purpose of forming an annular space between the shell and outer shell (col.4, lines 10-13). This provides preheating of the shell side fluid prior to coming into communication with the heat exchanger tubes (col. 3,lines 1-3), which can provide advantages with the heat transfer on the outside of the tubes because of this preheating (col.4, lines 52-55). Therefore, it would have been obvious to those having ordinary skill within the art, to provide an outer shell within the heat exchanger of ZIFFERER configured to receive the shell and tube assembly, as taught by BERGLUND, prior to the date the invention was effectively filed, for the reasons provided.

RESPONSE TO ARGUMENTS
Applicant's arguments filed 2 February, 2022 have been fully considered but they are not persuasive. 
At page 9-10, Applicant alleges that ZIFFERER does not disclose that an inlet and outlet from the cross channel are in communication with this larger diameter while tubes in the tube assembly extend to the interior third diameter. However, the Examiner, respectfully, disagrees. First, the Examiner points to figures 2 and 3, in addition to column 5, lines 52-53, which explicitly disclose the contact of the central section of the shell, which has an interior third diameter, is in contact with tubes of the tube assembly. Second, the Examiner points to figure 1, which clearly shows the connection of the shell end portions, 12 and 13, which are exterior to the outer diameter of the central section of the shell, 11, such that the interior diameter of each of the end portions of the shell is larger than the outer diameter of the central section of the shell, and thereby, the interior third diameter defined by the central section of the shell. As the inlet to the 
At page 10, Applicant asserts ZIFFERER does not provide the change in shell diameter within the embodiment shown in figure 1, and that the shell diameter remains the same. Again, the Examiner points to figure 1, which clearly shows the connection of the shell end portions, 12 and 13, which are exterior to the outer diameter of the central section of the shell, 11, such that the interior diameter of each of the end portions of the shell is larger than the outer diameter of the central section of the shell, and thereby, the interior third diameter defined by the central section of the shell. The Examiner notes “The arguments of counsel cannot take the place of evidence in the record”. See MPEP §2145-I. Applicant has not provided any kind of factual evidence that is required to rebut a prima facie case of obviousness. Due to this, the Examiner is not persuaded to the allegations presented by the Applicant with respect to the features taught by ZIFFERER.

Applicant’s arguments, see pages 11-12, filed 2 February, 2022, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the lack of criticality Applicant has placed on the cross-sectional cut shape of the plurality of tubes and the resulting counter current channels formed therebetween. The Examiner points to paragraphs 58 and 62 of which the Applicant does not place criticality on the resulting shapes claimed, and further envisions various shapes may be . 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/9/2022